Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Objections
3.	Claims 18, 19 are objected to because of the following informalities:  
Re claims 18-19, they recite as depending on claim 17 when they should depend on claim 14. For purposes of examination, claims 18-19 are interpreted as being dependent on claims 14. Appropriate correction is required. 

Drawings
The drawings are objected to because of the following informalities:
The drawings are objected to because Fig. 4, step 412 has a typographical error “Determineraphics”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1) Claims 1-7 are directed to a computer-implemented method; thus these claims are directed to a process, which is one of the statutory categories of invention. 

(Step 2A) The claims recite an abstract idea instructing how to assign a virtual machine to a run queue of vGPU enabled GPU based on a selected algorithm, reciting: determining, based on a predetermined set of virtual machine assignment algorithms, an algorithm that optimizes for a predetermined cost function; identifying a virtual machine that is queued in an arrival queue, wherein the virtual machine is associated with a virtual graphics processing unit (vGPU) profile; determining a graphics configuration of a system, the graphics configuration specifying a number of graphics processing units (GPUs) in the system, the system comprising at least one vGPU enabled GPU; selecting the algorithm based on a correlation between: the algorithm, and the graphics configuration of the system; and assigning, based on the algorithm, the virtual machine to a run queue of a vGPU enabled GPU of the system, wherein the run queue is associated with the vGPU profile (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper. Dependent claims 2-7, 9-13, 15-20 recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such as the non-transitory computer-readable medium comprising 
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the computer hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements related to receiving from client devices and sending to client devices do not yield an improvement; further, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 2-3, recites “determining, based on a predetermined set of virtual machine assignment algorithms, an algorithm that optimizes for a predetermined cost function” However, it is uncertain and not clearly understood as to who performs the step of determining (e.g. a user, a scheduler, another entity?), and what criteria or parameters are used to determine/select the algorithm that optimizes for the predetermined cost function. Line 5, recites the term “a virtual graphics processing unit (vGPU) profile” However, it is uncertain and not clearly understood what constitutes a vGPU profile. Lines 8-9 recites “selecting the algorithm based on a correlation between: the algorithm, and the graphics configuration of the system” However, it is uncertain as to who performs the step of selecting (e.g. is it by the same entity as the one performing the determining in lines 2-3?).  Further, it is unclear the step of 
As per claim 6, the limitations “wherein the run queue is a new run queue created to match the vGPU profile” contradict the limitations “determining that no existing run queue matches the vGPU profile”. 
As per claims 13 and 19, are rejected for having similar issues as claim 6.
As per claims 8 and 14, they are rejected for having similar issues as claim1.
As per claims 2-7, 9-13 and 15-20, they are rejected as being dependent on rejected claims 1, 8 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. “GaaS Workload Characterization under NUMA Architecture for Virtualized GPU”, in view of SANDER et al. (U.S. Pub. No. 20120192201 A1, hereinafter Sander), and further in view of Krallmann et al. “On the 
 
As per claim 1, Chen teaches the invention substantially as claimed including a computer-implemented method, comprising:
determining, based on a predetermined set of virtual machine assignment algorithms, an algorithm ... (page 67, left col. lines 12-13 The GPU hardware scheduler adopts a round-robin method [algorithm] to schedule …);
identifying a virtual machine that is queued in an arrival queue (Figure 1, describes Guest VMs and associated channels), wherein the virtual machine is associated with a virtual graphics processing unit (vGPU) profile; wherein the run queue is associated with the vGPU profile (page 68, 1-3, … K2 supports 16 VMs at most, with 8 VMs per physical GPU. Each physical GPU can be configured to support different profiles of virtual GPU);
determining a graphics configuration of a system, the graphics configuration specifying a number of graphics processing units (GPUs) in the system, the system comprising at least one vGPU enabled GPU (page 67, lines 6-9 … During VM initialization, the vGPU manager communicates with the physical GPU to determine its vGPU configuration, including the number of GPU channels and amount of framebuffer required);
selecting the algorithm based on a correlation between: the algorithm, and the graphics configuration of the system; and assigning, based on the algorithm, the virtual machine to … a vGPU enabled GPU of the system (page 67, left col. lines 12-14 The GPU hardware scheduler adopts a round-robin method to schedule the 
Chen does not expressly disclose: assigning based on the algorithm the virtual machine to run queue of a vGPU enabled GPU.
However, Sander teaches assigning … the virtual machine [task] to run queue of a … GPU (par. 0011 … Each task is assigned to a work queue associated with … a GPU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen to incorporate method of placing tasks into a work que of a GPU as set forth by Sander because it would provide of efficiently queuing Virtual Machines tasks for processing by virtual GPUS of GPU of such system.

Chen and Sander does not expressly teach:  determining, based on a predetermined set of virtual machine assignment algorithms, an algorithm that optimizes for a predetermined cost function. 
However, Krallmann teaches:
determining, based on a predetermined set of virtual machine assignment algorithms, an algorithm that optimizes for a predetermined cost function (Abstract: In this paper we suggest a strategy to design job scheduling systems … The main focus … is the selection and the evaluation of several scheduling algorithms; page 25 lines 16-19 … The scheduling policy produces rules which are used to derive an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chen and Sander to incorporate method of select an algorithm that optimizes to an objective function as set forth by Krallmann because it provide for efficient selection/evaluation of an algorithm that optimizes for a defined cost function.

As per claim 5, Sander teaches wherein the run queue is an existing run queue (par. 0011 … Each task is assigned to a work queue associated with … a GPU).

As per claim 8, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1.

As per claim 12, it is a non-transitory computer-readable medium having similar limitations as claim 5. Thus, claim 12 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is system having similar limitations as claim 1. Thus, claim 14 is rejected for the same rationale as applied to claim 1. Hasson further teaches: at least one computing device comprising at least one processor; and a memory comprising executable instructions (par. 0012; … FIG. 1 includes a central processing unit (CPU) (108), a memory (106); par. 0035 Program code embodied on a computer readable medium). 

As per claim 18, it is system having similar limitations as claim 5. Thus, claim 18 is rejected for the same rationale as applied to claim 5.

Claims  2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sander and Krallmann as applied to claim 1, and further in view of Walkingshaw et al. (U.S. Patent No. 10313665 B2).

As per claim 2, Chen, Sander and Krallmann teaches the limitations of claim 1.  Chen, Sander and Krallmann does not expressly teach wherein the predetermined cost function comprises a geometric mean of: GPU utilization, and a parameter, the parameter being calculated based on: virtual machine execution time, and virtual machine wait time. 
cost function that comprises a geometric mean … (col. 3, lines 8-11 describes parameterization module defining a cost function that gives a measure of perceived resolution as a geometric mean of two parameters e.g. horizontal and vertical pixels per degree).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Chen, Sander and Krallmann by incorporate a cost function as disclosed by Walkingshaw, because it would provide for defining a cost function as the geometric mean of at least the GPU utilization, task execution and wait time as parameters. Such cost function would have provide for selecting an optimal algorithm for efficiently assign tasks to GPUs in such system.

As per claim 9, it is a non-transitory computer-readable medium having similar limitations as claim 2. Thus, claim 9 is rejected for the same rationale as applied to claim 2.

As per claim 15, it is system having similar limitations as claim 2. Thus, claim 15 is rejected for the same rationale as applied to claim 2.

Claims  3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sander and Krallmann as applied to claim 1, and further in view of Tapia et al. (U.S. Pub. No. 20170353991 A1).

As per claim 3, Chen, Sander and Krallmann teaches the limitations of claim 1. 
However, Tapia teaches generating the algorithm based on a modification to at least one of the predetermined set of virtual machine assignment algorithms (par. 0067… Alternatively or concurrently, the model training module may configure the rules engine to modify the algorithm selection rules during retraining. The modifications to the algorithm selection rules may change a range of training error measurement values that correspond to a type machine learning algorithm, cause specific ranges of training error measurement values to match to different types of machine learning algorithms, and/or so forth. In this way, the model training module may generate a modified trained machine learning model based on the feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the teachings of Chen, Sander and Krallmann by incorporating functionality to modifying an algorithm as set forth by Tapia, because it would provide for modifying scheduling algorithms in order to further optimize the scheduling of virtual machine tasks in such system.

As per claim 4, Tapia further teaches comprising: performing a machine learning technique to generate the modification, the machine learning technique comprising at least one of: simulated annealing optimization, bin packing optimization, and particle swarm optimization (par. 0014 … The machine learning model can be augmented as needed by adding additional training data sets and/or training results from one or more 

As per claim 10, it is a non-transitory computer-readable medium having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a non-transitory computer-readable medium having similar limitations as claim 4. Thus, claim 11 is rejected for the same rationale as applied to claim 4.

As per claim 16, it is system having similar limitations as claim 3. Thus, claim 16 is rejected for the same rationale as applied to claim 3.

As per claim 17, it is system having similar limitations as claim 4. Thus, claim 17 is rejected for the same rationale as applied to claim 4.

Claims  6-7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being Chen in view of Sander and Krallmann as applied to claim 1, and further in view of Morgan et al. (U.S. Pub. No. 20030076849 A1).

As per claims 6 and 7, Chen, Sander and Krallmann teaches the limitations of claim 1. Chen further teaches determining that the vGPU enabled GPU supports the vGPU profile (page 68, 1-3 … K2 supports 16 VMs at most, with 8 VMs per physical GPU. Each physical GPU can be configured to support different profiles of virtual GPU).

Chen, Sander and Krallmann does not expressly teach determining that no existing run queue matches the vGPU profile; and wherein the run queue is a new run queue created to match the vGPU profile; creating the new run queue on the vGPU enabled GPU.
However, Morgan teaches determining that no existing run queue matches the vGPU profile; and wherein the run queue is a new run queue created to match the vGPU profile; further comprising: determining that the vGPU enabled GPU supports the vGPU profile; and creating the new run queue on the vGPU enabled GPU (par. 0064 … Upon initialization, the port contains no queues, and all of the port's bandwidth is available for allocating to a newly generated queue. The port receives a first traffic flow matching Cond1 of the policy rules in the policy table 400. Cond1 requires a queue with a QoS priority of "1" and a minimum bandwidth of 80M. The minimum bandwidth is available to the port, and the queue is created based on the QoS parameters associated with Cond1). 
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 13, it is a non-transitory computer-readable medium having similar limitations as claim 6. Thus, claim 13 is rejected for the same rationale as applied to claim 6.

As per claim 19, it is system having similar limitations as claim 6. Thus, claim 19 is rejected for the same rationale as applied to claim 6.

As per claim 20, it is system having similar limitations as claim 7. Thus, claim 20 is rejected for the same rationale as applied to claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20120069032 A1 teaches method for Optimizing Virtual Graphics Processing Unit Utilization.
NPL "Task Assignment in a Virtualized GPU Enabled Cloud"
NPL “TECN: Task Selection and Placement in GPU Enabled Clouds Using Neural Networks”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195